Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 In Madrid, on 21 December 2006 LOAN AGREEMENT BETWEEN SACYR VALLEHERMOSO PARTICIPACIONES MOBILIARIAS, S.L. As the Borrower and Banco Santander Central Hispano, S.A Citibank Internacional Plc, Sucursal en España Calyon, Sucursal en España Caja de Ahorros y Monte de Piedad de Madrid Caja de Ahorros del Mediterráneo Caja de Ahorros de Galicia Caixa DEstalvis de Catalunya Caja de Ahorros y Monte de Piedad de Córdoba (Caja Sur) Caja de Ahorros y Monte de Piedad de Bilbao Bizkaia Kutxa Navarra Caja de Ahorros de Santander y Cantabria Caja de Ahorros de Castilla- La Mancha Caja de Ahorros y Monte de Piedad de Caja de Ahorros de Murcia Extremadura Caja de Ahorros de Asturias Banco de Valencia, S.A. Banco Popular Español, S.A. Banco de Sabadell, S.A. Banco BPI, S.A. Banco Comercial Portugués, S.A. Espirito Santo Investment Banco Espirito Santo, S.A. Commerzbank Aktiengesellschaft , Sucursal Banco Español de Crédito, S.A. España Ing Belgium, Sucursal En España As the Lenders For an amount not to exceed 5,175,000,000 Euros LOAN AGREEMENT This agreement, dated 21 December 2006 in Madrid, in the presence of civil law notary of Madrid and its Association, Mr. Rafael Monjo Carrió. BY AND BETWEEN The first party , José Carlos Otero Fernández, of legal age, holding Identity Card (DNI) 3,451,386-Y, in the name and on behalf of SACYR VALLEHERMOSO PARTICIPACIONES MOBILIARIAS, S.L.U. (hereafter, the  Borrower ), with registered offices in Madrid at Paseo de la Castellana, 83-85 and Tax Identification Code (C.I.F.) B-84791516, duly empowered to execute this Agreement, as shown by the deed of incorporation and appointment of directors executed on 1 August 2006, in the presence of Madrid civil law notary Ignacio Martínez-Echevarría y Ortega, under protocol number 1379. And the second party , Manuel Pérez Peral, of legal age, holding Identity Card (DNI") nº 7,300,295-P, and Mr. Ignacio Domínguez-Adame Bozzano, of legal age, holding Identity Card (DNI") 1,391,826-M, in the name and on behalf of BANCO SANTANDER CENTRAL HISPANO, S.A. ( SAN or the Agent ), with registered offices at Paseo de Pereda No. 9-12, Santander, and with Tax Identification Code (CIF) A-39000013, duly empowered to execute this Agreement, as certified by notarial instrument granted on 1 March 2002, in the presence of Burgos civil law notary, José María de Prada Díez, under protocol number 574. Juan Evaristo Fábregas Sasiain, of legal age, holding Identity Card (DNI") 14,880,020-D, and Myriam Cantero Suárez, of legal age, holding Identity Card (DNI") 799,921-G, in the name and on behalf of CALYON, Spanish branch (hereinafter, CALYON ), with registered offices at Paseo de la Castellana 1 in Madrid and with Tax Identification Code (CIF) A-0011043-G, duly empowered to execute this Agreement, as certified by notarial instruments granted on 1 December 1998 and 30 March 2005, respectively, in the presence of Madrid civil law notary, José Manuel García-Lozano Zulueta, under protocol 281, respectively. Pedro López-Quesada Fernández-Urrutia, holding Identity Number (DNI") 50.812.595 -Y, in the name and on behalf of CITIBANK INTERNACIONAL PLC, Spanish branch (hereinafter,  CITIBANK ), with registered offices at Calle Ortega y Gasset, 29 in Madrid and Tax Identification Code ("CIF) N-0066134H, duly empowered to execute this Agreement, as certified by notarial instrument granted on 26 February 2001, in the presence of Madrid civil law notary José Luís Martínez-Gil Vich, under protocol 833. Francisco Javier Fernández-Montes López Morato, of legal age, holding Identity Card (DNI) 50,298,754-P and Gonzalo Alcubilla Povedano, of legal age, holding Identity Card 8,029,734-C, in the name and on behalf of CAJA DE AHORROS Y MONTE DE PIEDAD DE MADRID (hereinafter,  CAJAMADRID ), with registered offices at Plaza de Celenque, 2 in Madrid and Tax Identification Code (CIF) G-28029007, duly empowered to execute this Agreement, as certified by notarial powers granted on 3 July 1997 and 30 December 1996, respectively, in the presence of Madrid civil law notary, under protocols 4,310 and 8,105, respectively. Domingo López Dorna, of legal age, holding Identity Card (DNI) 50,036,424-Q and Cristina Esther Alcolea Azcona, of legal age, holding Identity Card (DNI) 51,062,536, in the name and on behalf of BANCO BPI, S.A, Spanish branch (hereinafter,  BPI ), with registered offices at Paseo de la Castellana, 40 bis in Madrid and Tax Identification Code ("CIF") A-0401036I, duly empowered to execute this Agreement, as certified by notarial power granted on 8 July 2003, in the presence of Madrid civil law notary Ángel Benítez-Donoso Cuesta, under protocol 1,359. José Miguel Alonso de Ozalla y Borrás, of legal age, holding Identity Card (DNI) 50,076,403-K and Alfonso López-Barajas Mira, of legal age, holding
